Citation Nr: 0315963	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the New Jersey Army National Guard from May 12, 1971 to 
September 20, 1971, from May 20, 1972 to June 3, 1972, and 
from May 19, 1973 to June 3, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Offcie (RO) in Newark, New 
Jersey, determining that new and material evidence had not 
been submitted sufficient to reopen a claim for service 
connection for a psychiatric disorder.  By a Board decision 
dated May 2001, the Board sufficient evidence to reopen the 
issue of entitlement to service connection for a psychiatric 
disability and the case was remanded for a VA examination.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
onset of the veteran's psychiatric disorder, to include 
schizophrenia and his ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia was not 
incurred in, or aggravated during the appellant's period of 
ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 
3.307, 3.309, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was 
administered mental aptitude tests in January 1971, and that 
he was not then determined to be of insufficient mental 
aptitude for the New Jersey Army National Guard.  The 
veteran's National Guard service records indicate that he had 
periods of active duty for training (ACDUTRA) from May 12, 
1971 to September 20, 1971, from May 20, 1972 to June 3, 
1972, and from May 19, 1973 to June 3, 1973.  A New Jersey 
National Guard DODNJ Form 25, Request for Separation of 
Enlisted Man, dated June 1974, specified "mental deficiency 
(retardation)" and "situational depression" as reasons for 
discharge from the New Jersey National Guard.  A medical 
disqualification letter from the Adjutant General of the New 
Jersey Army National Guard indicated that the veteran was 
discharged effective July 1974 on the basis of medical 
disqualification.

Post service medical records from Trenton Psychiatric 
Hospital indicate that the veteran was hospitalized from 
November 1973 to March 1974, with an assigned diagnosis of 
acute schizophrenic episode, and from March 1975 to April 
1975 with assigned diagnoses of personality disorder, 
alcoholism, and substance abuse.  The etiology was noted as 
psychogenic, environmental.  The veteran was again 
hospitalized from June 1981 to September 1981 for treatment 
of a major affective disorder and bipolar disorder, manic.  
It was noted that the veteran had a history of drug and 
alcohol abuse.  

At an August 1975 VA examination, the veteran reported a 
severe nervous condition requiring constant medication.  The 
veteran reported that he joined the New Jersey National Guard 
in March 1971, and that he went to meetings during the first 
year and camp for two weeks every year.  He reported that at 
Camp Drum, New York, in May 1972 he had a nervous breakdown 
and was hospitalized for two days, following, which he 
returned home.  The veteran denied having a pre-service 
medical history.  The veteran was diagnosed with 
schizophrenia, paranoid type, in partial remission.

The claims folder also contained private medical records over 
several years through the early 1990's documenting treatment 
for a psychiatric disorder including diagnosed schizophrenia.  

Medical reports from the Social Security Administration dated 
January 1992 indicate that the veteran was found eligible for 
disability benefits due to severe chronic paranoid 
schizophrenia.  The veteran alleged disability since July 
1978 due to his mental disorder.  It was noted that the 
veteran had a long history of mental illness dating back at 
least to 1974, when the veteran reportedly had a mental 
breakdown while serving in the National Guard.  The veteran 
gave a history of a breakdown while in upstate New York, 
followed by hospitalization at Trenton State Hospital.  

At his March 2001 Travel Board hearing, the veteran testified 
that in June of 1973 when he was on his two-week maneuvers.  
The veteran indicated that he had a training exercise and 
found out that his gas mask had no filters and he passed out 
and was found by his team wandering around aimlessly.  The 
veteran asserted that this incident precipitated his mental 
deficiency and situational depression.  The veteran denied 
that he ever used drugs except those prescribed, but did 
admit to using alcohol.  

In May 2001, the Board remanded the case for further records 
and for the RO to schedule a VA examination to determine the 
nature and etiology of any psychiatric disorder, to include 
schizophrenia.  The examiner was specifically asked to give 
an opinion as to whether it was at least as likely as not 
that the disability began during the veteran's period of 
active duty for training or increased in severity during one 
of the latter two active duty for training periods, or 
whether the psychiatric disability was related to any of the 
three periods of active duty for training.  The veteran was 
mailed a letter to his current address of record in June 2002 
indicating that he would be scheduled for a VA examination.  
The veteran was scheduled for a VA examination in July 2002, 
but failed to report for that examination.

In April 2003, the veteran signed a VA Form 646, Statement of 
Accredited Representative in Appealed Case.  He indicated 
that he rested the appeal on the answer to the statement of 
the case and the hearing on appeal and had no further 
argument.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
hospitalization records from Trenton Psychiatric Hospital 
dated November 1973 to September 1981; VA examination dated 
August 1975; Social Security Administration records; 
transcript of Travel Board hearing dated March 2001.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, the 
veteran was given the opportunity to testify at a March 2001 
Travel Board hearing.  In May 2001, the Board remanded the 
case to obtain additional medical records and for a VA 
examination.  The veteran failed to report for his VA 
examination and in April 2003 signed a VA Form 646, Statement 
of Accredited Representative in Appealed Case, indicating 
that he rested the appeal on the answer to the statement of 
the case and the hearing on appeal and had no further 
argument.

The veteran was sent a VCAA letter in June 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant's principal argument is that his psychiatric 
disorder, to include schizophrenia, had its onset during 
ACDUTRA in June 1973 during gas mask training.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  In addition, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
from an injury incurred or aggravated during inactive duty 
for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1131, 
1137, 5107; 38 C.F.R. § 3.303. Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty 
performed by members of the National Guard of any state.  38 
C.F.R. § 3.6(c)(3).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  A veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated. 38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notations of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. 
§ 3.304(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as a psychosis will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Analysis

Service medical records show that the veteran was medically 
discharged as a result of mental deficiency (retardation) and 
situational depression.  There is no medical evidence that 
the veteran was treated for gas inhalation in June 1973.  
Service medical records do not reveal a diagnosis of a 
psychiatric disability or schizophrenia.

The post-service medical records demonstrate the presence of 
acute schizophrenic episode in November 1973, six months 
after the veteran's last ACDUTRA.  The medical evidence does 
not show that the veteran's psychiatric disability, to 
include schizophrenia had its onset during the veteran's 
ACDUTRA during May 12, 1971 to September 20, 1971, from May 
20, 1972 to June 3, 1972, and from May 19, 1973 to June 3, 
1973, or increased in severity during those periods of 
ACDUTRA.

In accordance with 38 C.F.R. § 3.655, where an examination is 
required in order to ascertain whether a benefit should be 
granted, and when a claimant fails to report for an 
examination scheduled in conjunction with the original 
compensation claim, without good cause, the claim shall be 
evaluated based on the evidence of record. Accordingly, 
because the record is devoid of medical nexus opinion, which 
is required before service connection may be granted, and 
because the appellant did not report for an examination where 
such evidence was sought, this matter must be decided on the 
current record.  It is noted that the appellant was informed 
that he had a scheduled VA examination to which he had failed 
to report.  He made no explanation for his failure to appear.  
Since the veteran failed to report to a scheduled VA 
examination evidence expected from this examination which 
might have been material to the outcome of the claim could 
not be considered.  Thus, the appeal must be adjudicated 
based on the evidence that is currently in the claims file.  
38 C.F.R. § 3.655.

In this case, the appellant has indicated his opinion that 
his psychiatric disability was incurred in or aggravated by a 
period of ACDUTRA.  His report of a gas mask incident in 
which he inhaled gas during a period of ACDUTRA as the cause 
of his psychiatric disability, to include schizophrenia, in 
and of itself, does not constitute competent medical evidence 
of a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159.  VA offered to attempt to obtain such 
competent evidence, in the form of an opinion from a 
qualified VA psychiatrist, but the appellant failed to report 
for VA examination.  Based upon the above, it is found that 
there is no competent medical evidence establishing that the 
appellant's psychiatric disability, to include schizophrenia 
was incurred in or aggravated by during a period of ACDUTRA.  
There is no doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim for service 
connection for a psychiatric disability, to include 
schizophrenia must be denied.

In reaching this decision, the "benefit of the doubt" 
doctrine has been considered, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

